UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7563



JOHN PAUL TURNER,

                                               Plaintiff - Appellant,

          versus

DAVID S. KUYKENDALL,

                                                Defendant - Appellee,

          and

VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                            Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1020-R)

Submitted:   December 14, 1995             Decided:   January 18, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Turner v.
Kuykendall, No. CA-95-1020-R (W.D. Va. Sept. 15, 1995 and Sept. 22,

1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process. Appel-
lant's motion to consolidate cases is denied.




                                                          AFFIRMED




                                2